Vast Voorhis, J.
(concurring in result). The acceptance by the landlord on February 3, 1949, of the rent provided by the lease for the month from January 5 to February 5,1949, covering a period of time after the precept was issued in this dispossess proceeding, revived the landlord and tenant relationship which the landlord contended would otherwise have been annulled by the issuance of the dispossess warrant under section 1434 of the Civil Practice Act.
Peck, P. J., Dore and Cohn, JJ., concur with Shientag, J.; Van Voorhis, J., concurs in result, in opinion.
Order affirmed, with $20 costs and disbursements to the respondent.